Citation Nr: 1503489	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  09-02 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a left shoulder disorder, to include as secondary to a service-connected left wrist disability.

2.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and posttraumatic stress disorder (PTSD), to include as secondary to a service-connected left wrist disability.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to June 1990.

This matter is on appeal from rating decisions in May 2005 and August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is of record.

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, but waived his right to initial review.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues of entitlement to service connection for an acquired psychiatric disorder and a left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea was not shown to have had onset during service, and is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for sleep apnea, which he asserts is related to active duty service.  At his hearing before the Board in December 2014, he stated that he was unable to sleep well in the night that he attributed to snoring.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  However, as sleep apnea is not one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted.

Based on a review of the relevant evidence, the Board determines that service connection is not warranted.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to sleep apnea or snoring of any sort while on active duty.  Significantly, the Veteran's separation physical examination in May 1990 ails to document any complaints of or observed symptoms related to sleep apnea.  

In fact, the post-service evidence does not reflect symptoms related to sleep apnea until June 2006, where the Veteran was referred to a sleep clinic for a sleep apnea evaluation.  The Board emphasizes that this first indication of sleep apnea is 16 years after he left active duty.  Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's claim that his sleep apnea is related to service.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.  Specifically, no treating physician has asserted that his sleep apnea is related to service, and none of the treatment records suggest such a relationship.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his sleep apnea to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of sleep apnea.  See Jandreau, 492 F.3d at 1377, n.4.  Because sleep apnea is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's sleep apnea are found to lack competency.

Next, although he may not generally make medical conclusions, the Veteran is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Specifically, the evidence is devoid of any complaints of sleep apnea (or indications of this problem) until he filed his claim in 2007.  Moreover, at his hearing before the Board, he failed to give specific occasions where he experienced sleep apnea symptoms in service.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  While the Veteran was not afforded with a VA examination addressing his sleep apnea claim, there is insufficient evidence in-service such that an examiner could reasonably render an opinion without resorting to speculation.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Service connection for sleep apnea is denied.


REMAND

Unfortunately, the Veteran's claims for service connection for an acquired psychiatric disorder and left shoulder disorder required additional development.  

First, the evidence includes a statement from a VA examiner in February 2005 that the Veteran's left shoulder was also injured in a fall while on active duty in 1989, which resulted in his service-connected left wrist disability.  

While there is no debate that he has a current shoulder disability, the examiner did not explain his statements, and there is no evidence in the service treatment records to corroborate this conclusion.  

For clarification, the Veteran underwent a new VA examination in November 2008, where the examiner was specifically asked whether the Veteran's left shoulder disorder was related to the fall he experienced while on active duty.  After a review of the claims file, this examiner concluded that the Veteran's left shoulder disorder is not secondary to his left wrist fracture.  However, the rationale for this opinion is only partially adequate.  Specifically, the examiner's opinion does not address the reasonable possibility that Veteran's left wrist disorder has led to a gradual worsening of the left shoulder over the 25 years since active duty.  Therefore, clarification is required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As for the Veteran acquired psychiatric disorder claim, after this claim was denied by the RO in August 2014, he submitted a timely Notice of Disagreement to this decision in October 2014.  As the Veteran has submitted a timely Notice of Disagreement to this issue, a statement of the case addressing that issue should be issued.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

The Board would emphasize that, at his hearing before the Board in December 2014, the Veteran testified about the nature and onset of his psychiatric symptoms.  Therefore, if an appeal on this issue is perfected, he should not be scheduled for a new hearing before the Board, as VA's duty in this regard has already been met.  38 C.F.R. § 20.700 (2014).  In this regard, as noted in his hearing, if he wishes to provide additional statements regarding this claim,  a written statement would be acceptable and read by the Board. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Houston, Texas, since March 2014, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment pertinent to the issues on appeal, he should be afforded an appropriate opportunity to submit them. 

2. Return the claims file to the VA examiner who examined the Veteran in November 2008 (if possible).  The examiner should review all new evidence of record, including the statements made by the Veteran as well as by friends and family, and provide an addendum to his previous opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's left shoulder disability is etiologically related to his service-connected left wrist disability.  

The examiner is asked to specifically discuss whether the Veteran's wrist disability has caused abnormal use of the left shoulder (or some other mechanism) such that his diagnosed shoulder disorder would have developed in the 25 years since active duty. 

The requested addendum opinion should be accompanied by a thorough reasons and bases for the opinions rendered.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

A new examination is not necessary unless deemed necessary by the examiner, or the examiner who provided the November 2008 opinion is no longer available.

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to service connection for a left shoulder disorder, and the claims file should be returned to the Board for further appellate consideration.

4.  Issue a statement of the case on the issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.  The Veteran must be informed that of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the case to the Board.  However, even if requested, a new hearing before the Board should not be scheduled.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


